Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/683,757 for a BEAM SEATING SYSTEM, filed on 11/14/2019.  This correspondence is in response to applicant's after final reply filed on 2/25/2021.  Claims 1-17, 19, 21-26 and 28-34 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deepest part of the first portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Allowable Subject Matter
Claims 1-17, 19, 21-26 and 28-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the system wherein the beam protrudes from the first support, in combination with the other limitations as set forth in the claims; regarding claim 2, the prior art does not teach the system comprising a chair support connectable to said connector and configured to clamp said upwardly and downwardly extending tabs between said connector and said chair support to clamp the chair support to the beam, in combination with the other limitations as set forth in the claims; regarding claim 7, the prior art does not teach the system wherein the beam includes mounting tabs located outside the channel and including at least part of the rear face, a front face of the mounting tabs includes a notch therein extending in a longitudinal direction, in combination with the other limitations as set forth in the claims; regarding claim 10, the prior art does not teach the system wherein said connector is configured to mount a chair to said elongated beam by clamping to said elongated beam, in combination with the other limitations as set forth in the claims; regarding claim 17, the prior art does not teach the system comprising the connector insertable into a first portion of said channel and a second portion of the connector rotatable into a second portion of said channel and then the connector slidable away from a deepest part of the first portion in a sliding direction such that the first and second  regarding claim 21, the prior art does not teach the system wherein the frame is formed from a metal plate which is stamped and the first portion is formed by bending part of said metal plate relative to an adjacent portion of said frame, in combination with the other limitations as set forth in the claims; regarding claim 24, the prior art does not teach the system comprising a plurality of chairs comprises a number of chairs (N) and each chair comprising at least two frames, said beam secured to said first support using a number of the anchors (A) such that A is greater than (N+1) x .5 and A is less than (N+1) x 1.75, in combination with the other limitations as set forth in the claims; regarding claim 25, the prior art does not teach the system wherein the connector includes a threaded hole which connects to the fastener which is a bolt secured to the chair and at least one post is located adjacent the threaded hole and extends to an end of the post such that the post bears against at least part of the chair when at least part of the beam is clamped between the chair and the connector., in combination with the other limitations as set forth in the claims; regarding claim 28, the prior art does not teach the system comprising a railing and a plurality of supports connected to the railing at one end and a second end of each of the plurality of supports including the connector such that the railing is configured to secure to the beam by the connectors of the first supports located adjacent at least one of the connectors of the chair, in combination with the other limitations as set forth in the claims; regarding claim 29, the prior art does not teach the system wherein the connector is: inhibited from rotating towards the first angle by the obstruction until the connector is first slid opposite the first direction; and inhibited from moving out of the channel by the first portion of said channel such that a chair connected to the connector is supported by said elongated beam, in combination with the other limitations as set forth in the claims; and regarding claim 30, the prior art does not teach the system wherein the connector is: inhibited from rotating towards the first angle by the obstruction until the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.